DETAILED ACTION
This action is responsive to Applicant’s Amendments/Remarks filed 9/20/2021 with a request for continued examination filed 10/8/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 
Claim Status
Claims 1-11 and 13-23 are pending
Claims 19-21 are withdrawn.
Claim 12 is cancelled.
Claims 1-2, 4-6, 8-9, 13-15, 17-18, and 22-23 are currently amended.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 6-7, the limitation “an array of three or more localized structures” in addition to recitation of “an outer upper electrode” (line 3) is confusing, since the claims appear to require that the apparatus require two separate and distinct structures. The limitation is not interpreted as indefinite because the drawings clearly show where an outer upper electrode #198 (Fig. 1) comprises the array of localized structures (see Fig. 4).  The Examiner suggests amending lines 6-7 to read: “wherein the outer upper electrode comprises an array of three or more localized structures…” for clarity and consistency with the disclosure.

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15, the prior art of record, whether alone or in combination, fails to teach the entire claim in the context of the other limitations of the claim (claim 1). 
Brcka (US Patent 7,976,674) teaches a plurality of embedded inductive plasma, claim 1 now requires that the outer upper electrode surround a periphery of the inner upper electrode. Sawada teaches wherein the inductive coils are embedded in a dielectric plate (Sawada – [0044] and Fig. 1, plate #60), where Brcka teaches wherein the inductive antenna are embedded in a metallic plate (Brcka – C6, L48-49). As such, the Examiner believes it would not be obvious to one of ordinary skill in the art to further modify the coils of Sawada/Yamazawa with the gas sources/arrangement of Brcka due to fundamental differences in the materials surrounding the inductive antennae.
Regarding claim 16, the added limitations of the claim are taught by the Sriraman (US Pub. 2015/0380281) reference, but Sriraman does not remedy the deficiencies of the prior art in addressing the limitations of claim 15, thus the claim is objected to but indicated as allowable by virtue of its dependency.

For clarity of the record, Applicant’s representative Robert Downs was contacted by the Examiner on 3/2/2022 regarding a proposed Examiner’s amendment: if Applicant was willing to incorporate the limitations of claim 15 into claim 1 via an Examiner’s Amendment, then the “new” claim 1 would be allowable. After consultation with Applicant, Applicant’s representative contacted the Examiner on 3/4/2022 and conveyed that the Applicant had declined the proposed Examiner’s Amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “combined capacitive-inductive” coupling (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-11, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub. 2011/0240222) in view of Yamazawa (US Pub. 2012/0074100), Gitzendanner (US Patent 2,997,294), and Roderick (US Patent 6,353,206).
Regarding claim 1, Sawada teaches an apparatus for generating plasma in a plasma processing system ([0038] and Fig. 1, entirety), comprising: 
an upper electrode including an inner upper electrode ([0040] and Fig. 1, gas showerhead #4 with plate #60) and an outer upper electrode ([0044] and Fig. 1, inductive coils #70) surrounding a periphery of the inner upper electrode (see Fig. 1, #70 surrounding an outer peripheral edge of #4) which is configured as a processing gas inlet ([0040] and Fig. 1, gas showerhead #4 is part of a powered electrode and has gas ejection holes #44), the inner upper electrode includes an electrode plate;
an array of three or more localized structures ([0068]-[0070] and Fig. 15, induction coils #70) arranged within a periphery of the electrode plate (Fig. 1, #70 arranged within a peripheral edge of plate #60 of the electrode as defined above); and
a power supply ([0046] and Fig. 1, power supply #71, see also power supplies as in Fig. 15) coupled to the array of localized structures through at least one inductive loop and transmission line (Fig. 15, power supplies coupled to the coils #70 via conductors #72, where the coils comprise conductive loops – see Fig. 3), 
wherein each of the localized structures includes: inductive loops ([0068]-[0070] and Fig. 15, induction coils #70),
wherein the power supply is configured to power the circuit to generate the plasma ([0046]).

Sawada does not teach wherein each of the localized structures includes: first and second capacitive components and respective two lower half circle inductive loops, 
However, Yamazawa teaches wherein each of the localized structures includes first and second capacitive components (Yamazawa - [0115] and Figs. 15A-B, capacitors #66L and #66R) and respective two lower half circle inductive loops (Yamazawa - [0115] and Figs 15A-B, antenna segments #60L and #60R), wherein the first and second capacitive components are coupled to a transmission line (Yamazawa – Figs. 15A-B, capacitors #66 coupled to transmission line from power supply #74), the first and second capacitive components are each connected to respective ends of the two lower half circle inductive loops (Yamazawa – Figs. 15A-B, all elements are connected together), wherein the two lower half circle inductive loops are electrically connected (Yamazawa – Figs. 15A-B, all elements are electrically connected together as shown in the closed electric circuit diagram), wherein the two lower inductive loops and the first and second capacitive components are configured as a closed circuit (see Fig. 15B, entire circuit diagram is “closed”) such that stored energy is exchanged between the first and the second capacitive components and the two lower inductive loops (see Fig. 15B, current pathways shown as arrows that is transmitted throughout the circuit).


Modified Sawada does not explicitly teach wherein the first and second capacitive components each have two top plates coupled to the transmission line and two bottom plates, the bottom plates of the first and second capacitive components are each connected to respective ends of two lower half circle inductive loops (emphasis added to show distinguishing features).
However, Gitzendanner teaches wherein capacitors are typically formed of top and bottom plates separated by a dielectric (Gitzendanner – C1, L12-15), wherein the number of plates is a result-effective variable (Gitzendanner – C1, L32-36: the number of conductive plates and dielectric layers are selected to obtain a desired value of capacitance).


Modified Sawada does not explicitly teach wherein each localized structure of the plurality of localized structures has a resonant frequency, nor wherein the two lower inductive loops and the first and second capacitive components form a resonant circuit, nor wherein the stored energy is exchanged between the first and the second capacitive components and the two lower inductive loops at the resonant frequency.
However, the resonant frequency of each structure of the plurality of localized structures, the criteria on which it is based, and the characterization of the components as a resonant circuit are all interpreted as inherent characteristics or designations of the structural components themselves, and thus do not impart any additional structural limitations to the claim. As such, since modified Sawada teaches the structural limitations of the claim, it also implicitly teaches the limitations outlined above. See MPEP 2112.01(I).
Despite being construed in this manner, and to support the Examiner’s assertion that modified Sawada does inherently teach the limitations as above, the Examiner submits the Roderick reference, as set forth below.

Roderick teaches wherein a localized structure comprising an inductive and capacitive component has a resonant frequency (Roderick – C2,L64-C3,L1), wherein the resonant frequency is based on inductance and capacitance of the inductive and capacitive components (Roderick – C2,L64-C3,L5; see formula in L5), and describes wherein the inductive and capacitive components form a resonant circuit (Roderick – C5, L46-56). 
Modified Sawada and Roderick both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, that the capacitive/inductive localized elements as taught by modified Sawada (Yamazawa) would have a characteristic resonant frequency based upon the inductance and capacitance of inductive and capacitive elements, and would thereby constitute a resonant circuit, as taught by Roderick. Roderick teaches it would be advantageous to utilize these resonance conditions in order to allow precise control of the coil voltage (Roderick – Col. 3, Lines 31-34), eliminate damage to chamber components (Col. 3, Lines 35-39), and control the physical/chemical conditions of the applied plasma (Col. 3, Lines 40-44).

To clarify the record, the claim limitations “for generating plasma in a plasma processing system”, “which is configured as a processing gas inlet”, “to generate spatially controllable plasma”, “wherein the two lower half circle inductive loops are electrically connected”, “configured as a closed circuit such that stored energy is exchanged between the first and the second capacitive components and the two lower inductive loops at the resonant frequency”, and “wherein the power supply being configured to power the resonant circuit to generate the plasma” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Sawada apparatus would be capable of performing the intended uses as specifically set forth above and by virtue of the inductive component contribution to the electric field that strikes the plasma (Sawada - [0046], [0049]) and its influence on the plasma uniformity ([0069]), likewise in the plasma generating structure substituted by Yamazawa and Gitzendanner, with the teachings of resonant frequencies/circuits as taught by Roderick.

Regarding claim 2, Sawada does not teach wherein the power supply is coupled in a combined capacitive-inductive manner to the array of localized structures.
However, Yamazawa teaches wherein the power supply is coupled in a combined capacitive-inductive manner to the array of localized structures (Yamazawa – Figs. 15A-B: power supply #74 coupled inductively via primary loop #86 and secondary inductors #88, #90R, and #90L, with capacitive elements #66L, #64, and #66R forming a “capacitive” coupling).


Regarding claim 3, the entire claim is interpreted as an intended use of the apparatus due to the phrase “are folded”, recited numerous times. As such, the limitation is given patentable weight to the extent that the prior art would be capable of performing the intended use. Modified Sawada would be capable of performing the intended use since Gitzendanner teaches that the conductive plates of the capacitive component are customarily formed of a conductive metal, such as aluminum (Gitzendanner – C1, L12-14), which would be capable of being folded, if desired.

Regarding claim 5, Sawada does not teach wherein the lower inductive loops and the capacitive components of one or more of the array of localized structures have different dimensions.
However, Yamazawa appears to teach wherein the lower inductive loops and the capacitive components of one or more of the array of localized structures have different dimensions (Yamazawa - Fig. 15, variable capacitors #66L and #66R shown sized differently from antenna segments #60L and #60R). 


Further, Yamazawa teaches that the size of individual elements is a result effective variable. Specifically, that the lengths of antenna segments (Fig. 15C, #60L and #60R) may be changed to reduce disadvantageous wavelength effects or voltage drops within the antenna (Yamazawa - [0117]).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum size for the inductive elements through routine experimentation in order to reduce disadvantageous wavelength effects or voltage drops within the antenna ([0117]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 8, Sawada teaches a substrate chuck ([0039] and Fig. 1, substrate table #3 with electrostatic chuck #34) disposed opposite to the array of localized structures (chuck #34 disposed opposite and below inductive coils #70).

Regarding claim 9, Sawada teaches a substrate chuck ([0039] and Fig. 1, substrate table #3 with electrostatic chuck #34) disposed in the apparatus, wherein the array of localized structures is disposed around the substrate chuck (inductive coils #70 disposed around the periphery and above the chuck #34 in close proximity).

Regarding claim 10, modified Sawada does not explicitly teach wherein the resonant frequency is approximately 2 to 8 GHz.
However, while Roderick does not teach wherein the resonant frequency is approximately 2 to 8 GHz, Roderick does teach that the resonant frequency is a result effective variable. Specifically, that the resonant frequency is a function of the applied power frequency, the values L of the inductor, and the values of the capacitors that make up the resonant circuit (Roderick: Col. 2, Line 61 – Col. 3, Line 7).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the resonant frequency through routine experimentation in order to allow precise control of the coil voltage (Roderick – Col. 3, Lines 31-34), eliminate damage to chamber components (Col. 3, Lines 35-39), and control the physical/chemical conditions of the applied plasma (Col. 3, Lines 40-44).. It has been held that discovering an optimum 
	
Regarding claim 11, modified Sawada does not explicitly teach wherein the resonant frequency is approximately 100 MHz to 15 GHz.
However, while Roderick does not teach wherein the resonant frequency is approximately 100 MHz to 15 GHz, Roderick does teach that the resonant frequency is a result effective variable. Specifically, that the resonant frequency is a function of the applied power frequency, the values L of the inductor, and the values of the capacitors that make up the resonant circuit (Roderick: Col. 2, Line 61 – Col. 3, Line 7).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the resonant frequency through routine experimentation in order to allow precise control of the coil voltage (Roderick – Col. 3, Lines 31-34), eliminate damage to chamber components (Col. 3, Lines 35-39), and control the physical/chemical conditions of the applied plasma (Col. 3, Lines 40-44).. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 17, Sawada does not teach the added limitations of the claim.
However, Yamazawa teaches a power distribution component (Yamazawa - [0070] and Fig. 15a-c, primary coil #86 with secondary coils #88/90) disposed between 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Sawada with the power distribution components as taught by Yamazawa in order to enhance the generated plasma to allow for more uniform processing of a substrate (Yamazawa – [0080]).

The claim limitation “the power distribution component being configured to vary power or frequency applied to one or more of the structures within the array of localized structures is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Sawada (particularly, Yamazawa) further teaches that the power distribution component is capable of performing the intended use by RF power distributed from primary coil #86 to secondary coils #88/90, which can be varied.

Regarding claim 22, Sawada does not teach the added limitations of the claim.
However, Yamazawa teaches wherein the array of localized structures comprises similar mechanical dimensions for each of the array of localized structures (Yamazawa – Fig. 15A: elements #64 and #66 appear similar in size and elements #58 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sawada apparatus by substituting the localized antenna structures and inductively coupled power supply of Yamazawa for those of Sawada. One would be motivated to make such a substitution in order to calculate and control a “wavelength effect”, or voltage drop, across the entire antenna with the use of antenna segments (Yamazawa – [0117]), to utilize the capacitive structure to allow for control of current through the antenna, which assists in controlling a plasma density distribution on a semiconductor wafer (Yamazawa  -Abstract), and to decrease RF power loss in the high frequency power supply unit, which increases RF power supplied to the plasma to enhance its efficiency (Yamazawa – [0019]).

Further, Yamazawa does teach that the size of individual elements is a result effective variable. Specifically, that the lengths of antenna segments (Yamazawa - Fig. 15C, #60L and #60R) may be changed to reduce disadvantageous wavelength effects or voltage drops within the antenna (Yamazawa - [0117]).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum size for the inductive elements through routine experimentation in order to reduce disadvantageous wavelength effects or voltage drops within the antenna (Yamazawa - [0117]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 23, Sawada does not teach the added limitations of the claim.
However, Yamazawa appears to teach that the plurality of localized structures comprises at least one structure having different mechanical dimensions than other structures within the plurality of localized structures. (Yamazawa – Fig. 15A, elements #60 and #58 appear different in size, in as much detail as Applicant describes the structures of the instant application to be “different”). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sawada apparatus by substituting the localized antenna structures and inductively coupled power supply of Yamazawa for those of Sawada. One would be motivated to make such a substitution in order to calculate and control a “wavelength effect”, or voltage drop, across the entire antenna with the use of antenna segments (Yamazawa – [0117]), to utilize the capacitive structure to allow for control of current through the antenna, which assists in controlling a plasma density distribution on a semiconductor wafer (Yamazawa  -Abstract), and to decrease RF power loss in the high frequency power supply unit, which increases RF power supplied to the plasma to enhance its efficiency (Yamazawa – [0019]).

Further, Yamazawa does teach that the size of individual elements is a result effective variable. Specifically, that the lengths of antenna segments (Fig. 15C, #60L and #60R) may be changed to reduce disadvantageous wavelength effects or voltage drops within the antenna ([0117]).


Alternatively/additionally, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub. 2011/0240222), Yamazawa (US Pub. 2012/0074100), Gitzendanner (US Patent 2,997,294), and Roderick (US Patent 6,353,206), as applied to claims 1-3, 5, 8-11, 17, and 22-23 above, and further in view of Gonzalez (US Patent 4,864,464) with “General Capacitor Variants in Use Today” (non-patent literature as attached, pg. 3) as an evidentiary reference.
The limitations of claims 1-2, 5, 8-11, 17, and 22-23 are set forth above.
Regarding claim 3, alternatively, modified Sawada does not explicitly teach wherein the top plates and the bottom plates of the first capacitive component are folded in an inward direction and the top plates and the bottom plates of the second capacitive component are folded in an inward direction, wherein the inward direction is such that the direction of fold of the top plates of the first capacitive component is toward the direction of fold of the top plates of the second capacitive component.
However, Gonzalez teaches a capacitor structure with folded plates (Fig. 15). (See also the below figured from the non-patent literature depicting a typical multiple-plate capacitor with overlapping metal electrodes folded in the same direction).

    PNG
    media_image1.png
    335
    351
    media_image1.png
    Greyscale

Modified Sawada and Gonzalez both teach elements of electric circuitry, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the planar capacitive plates as taught by modified Sawada (see Yamazawa and Gitzendanner) with the folded-plate structure as taught by Gonzalez, since Gonzalez teaches that folded-plate capacitors have double the capacitance in the same cell surface area as compared to planar capacitors (Gonzales – Abstract).

Claims 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub. 2011/0240222), Yamazawa (US Pub. 2012/0074100), Gitzendanner (US Patent 2,997,294), and Roderick (US Patent 6,353,206), as applied to claims 1-3, 5, 8-11, 17, and 22-23 above, and further in view of Sasagawa (US Pub. 2014/0175055).
The limitations of claims 1-3, 5, 8-11, 17, and 22-23 
Regarding claim 4, modified Sawada does not teach wherein the lower inductive loops and the capacitive components of each of the plurality of localized structures have identical dimensions. 
While Sasagawa does not teach wherein the lower inductive loops and the capacitive components of each of the plurality of localized structures have identical dimensions, Sasagawa teaches that the size and shape of system components (for example, the inductive coil – [0038]) are a result effective variable. Specifically, that the size and shape of system components in a plasma CVD apparatus directly affect the plasma distribution and workpiece uniformity (Sasagawa - [0038]).
Modified Sawada and Sasagawa are considered to be analogous art in the field of plasma CVD apparatuses. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size of the capacitive and inductive components through routine experimentation in order to achieve optimal plasma distribution and desired workpiece uniformity (Sasagawa - [0038]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. 
	
	
Regarding claim 13, modified Sawada does not teach wherein each of the capacitive components and the lower inductive loops of the plurality of localized structures are approximately 4mm to 8mm in width. 
While Sasagawa does not teach wherein each of the capacitive components and the lower inductive loops of the plurality of localized structures are approximately 4mm to 8mm in width, Sasagawa teaches that the size and shape of system components (for 
Modified Sawada and Sasagawa are considered to be analogous art in the field of plasma CVD apparatuses. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size of the capacitive and inductive components through routine experimentation in order to achieve optimal plasma distribution and desired workpiece uniformity (Sasagawa - [0038]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. 

Regarding claim 14, modified Sawada does not teach wherein each of the plurality of localized structures are spaced approximately 10 mm from each other.
While Sasagawa does not teach wherein each of the plurality of localized structures are spaced approximately 10 mm from each other, Sasagawa does teach that the spacing of plasma-generating components (in Sasagawa, inductive coil sections – [0041]) is a result effective variable. Specifically, that the spacing of plasma-generating components in a plasma CVD apparatus directly affect the plasma distribution and workpiece uniformity (Sasagawa - [0041]).
Modified Sawada and Sasagawa are considered to be analogous art in the field of plasma CVD apparatuses. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the spacing of plasma-generating structures through routine experimentation . 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub. 2011/0240222), Yamazawa (US Pub. 2012/0074100), Gitzendanner (US Patent 2,997,294), and Roderick (US Patent 6,353,206), as applied to claims 1-3, 5, 8-11, 17, and 22-23 above, and further in view of Kato (US Pub. 2013/0059415).
The limitations of claims 1-3, 5, 8-11, 17, and 22-23 are set forth above.
Regarding claim 6, modified Sawada does not teach that the plurality of localized structures is encased in a ceramic.
However, Kato teaches casings (Kato - [0046] and Fig. 4, #90) for a plasma-generating sub-assembly (Kato - [0046] and Fig. 4) of an ALD apparatus (Kato - [0005]) made from alumina (Kato - [0120]), a ceramic material.
Modified Sawada and Kato are considered to be analogous art in the field of plasma processing apparatuses. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Sawada with the casings taught by Kato in order to provide for high plasma resistance (Kato - [0120]). 

Regarding claim 7, modified Sawada does not teach wherein the ceramic is alumina.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Sawada with the casings taught by Kato in order to provide for high plasma resistance (Kato - [0120]). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub. 2011/0240222), Yamazawa (US Pub. 2012/0074100), Gitzendanner (US Patent 2,997,294), Roderick (US Patent 6,353,206), as applied to claims 1-3, 5, 8-12, 17, and 22-23 above, and further in view of Smith (US Patent 6,552,296).
The limitations of claims 1-3, 5, 8-12, 17, and 22-23 are set forth above.
Regarding claim 18, modified Sawada does not teach wherein the power distribution component comprises at least one transistor electrically coupled to at least one structure.
However, Smith teaches a plasma source (Smith - Fig. 1, plasma source #10) for a CVD apparatus (Smith - Col. 1, Lines 48-49) with a power supply (Fig. 1, #250) including a transistor (Smith - Col. 3, Lines 33-39 and Fig. 1, #26).
Modified Sawada and Smith are considered to be analogous art in the field of plasma generating apparatuses. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus 

Response to Arguments
Applicant is thanked for deleting the “inductively coupled” limitation of claim 1, but claim 2 continues to recite “wherein the power supply is coupled in a combined capacitive-inductive manner”, the details of which are not shown in the drawings. As such, the Drawings continue to be objected to.

Applicant is thanked for correcting the minor informality of claim 1, thus the previous objection is withdrawn. However, claim 1 has introduced a new informality, thus a new objection has been made to claim 1.

Applicant argues (Remarks, pgs. 7-9) that Sawada does not teach the limitations of claim 1 concerning “an upper electrode including an inner upper electrode and an outer upper electrode”. Respectfully, the Examiner disagrees.
Particularly, the Applicant is too narrowly and too literally construing the teachings of the Sawada reference as they relate to at least claim 1. Sawada does teach, as admitted by the Applicant, a gas shower head #4 and outer top plate #60, in which an inductive coil #70 is installed at a plurality of locations.
The Examiner posits that Sawada reasonably teaches an upper electrode including an inner upper electrode ([0040] and Fig. 1, gas showerhead #4 with plate Sawada states that the outer top plate #60 and the gas shower head #4 are “airtightly compressed” and “fixed” together, and thus form a single contiguous feature. As such, Sawada reasonably teaches the inner upper and outer upper electrodes, wherein the outer upper electrode surrounds a periphery of the inner upper electrode, and where the array of structures is arranged within “a periphery” (the claim does not require it to be within and inside/embedded within the outer periphery of the electrode plate).
If the Applicant feels that the structure of instant claim 1 regarding the above limitation is truly a distinguishing feature over the Sawada reference, the Applicant is encouraged to add additional language to the claim to structurally enhance lines 3-7. Particularly, the breath of the word “electrode plate” does not require that the electrode be plate-shaped, but can include plate-shaped articles that support the electrode in some way. Applicant may wish to consider “plate-shaped electrode” or “plate electrode”, which are likely closer to what is disclosed in the instant Application. 
Additionally, “arranged within” is a pseudo-structural limitation, which could possibly be interpreted as an intended use. Applicant may wish to consider the following alternatives: “coupled within” or “embedded within”, which are closer to what is disclosed in the instant Application.
The above examples are provided by the Examiner in attempt to show the discrepancy between even minor changes to the language of the instant claims and to provide the Applicant with language closer to what is disclosed in the instant Application. These statements should not be interpreted as an express admission that any of the above changes would/would not result in claim 1 becoming allowable or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT SWEELY/Examiner, Art Unit 1718        

/Benjamin Kendall/Primary Examiner, Art Unit 1718